 Case 3:18-cv-00840-GPC-BGS Document 306 Filed 10/05/20 PageID.7710 Page 1 of 4



   SERGENIAN ASHBY LLP
 1 David A. Sergenian (SBN 230174)
   1055 West Seventh Street, 33rd Floor
 2 Los Angeles, CA 90017
   Telephone: (323) 318-7771
 3 e-Mail: david@sergenianashby.com
 4 KJC LAW GROUP, A.P.C.
   Kevin J. Cole (SBN 321555)
 5 9701 Wilshire Blvd., Suite 1000
   Beverly Hills, CA 90212
 6 Telephone: (310) 861-7797
   e-Mail: kevin@kjclawgroup.com
 7
   Attorneys for Counter-Defendant
 8 Tauler Smith LLP
 9
10
                          UNITED STATES DISTRICT COURT
11
                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   IN RE OUTLAW LABORATORIES,           Case No.: 18-cv-840-GPC-BGS
     LP LITIGATION
14                                        COUNTER-DEFENDANT TAULER
                                          SMITH LLP’S NOTICE OF MOTION
15
                                          FOR PARTIAL RECONSIDERATION
16                                        AND FOR SUMMARY JUDGMENT
                                          AGAINST SKYLINE MARKET, INC.
17
                                          BASED ON THE WRITTEN RELEASE,
18                                        OR ALTERNATIVELY, FOR
                                          SEPARATE TRIAL OF THE
19
                                          REMAINING RELEASE ISSUES
20
                                          [Fed. R. Civ. P. 54(b) and 56(a), or
21                                        alternatively, Fed. R. Civ. P. 42(b)]
22
                                          Judge:     Hon. Gonzalo P. Curiel
23                                        Courtroom: Courtroom 2D
24
                                          Hearing Date:      December 18, 2020
25                                        Hearing Time:      1:30 p.m.
26
27
28
     TAULER SMITH’S MOTION FOR PARTIAL RECONSIDERATION OR ALTERNATIVELY, FOR
                            A SEPARATE TRIAL OF ISSUES
  Case 3:18-cv-00840-GPC-BGS Document 306 Filed 10/05/20 PageID.7711 Page 2 of 4



 1        TO     THE     HONORABLE          COURT,      ALL     PARTIES,      AND     THEIR
 2 ATTORNEYS OF RECORD:
 3        PLEASE TAKE NOTICE THAT on December 18, 2020 at 1:30 p.m., in
 4 Courtroom 2D of this Court before the Honorable Gonzalo P. Curiel, or as soon thereafter
 5 as may be heard, Counter-Defendant Tauler Smith LLP (“TSLLP”) will and hereby does
 6 move the Court for reconsideration of the partial denial of summary judgment on Skyline
 7 Market, Inc.’s (“Skyline Market”) claims against TSLLP, and for summary judgment
 8 dismissing Skyline Market’s claims entirely, based on the Settlement Agreement’s written
 9 release. See September 16, 2020 Order Denying in Part and Granting in Part Tauler
10 Smith’s Motion for Summary Judgment (ECF No. 293) (the “MSJ Order”). Alternatively,
11 TSLLP respectfully moves for a separate trial of any remaining genuine factual disputes
12 concerning the release, prior to any potential trial of Skyline Market’s RICO claims on the
13 merits—i.e., prior to any potential trial of claims which are otherwise extinguished by the
14 release, pursuant to California Civil Code section 1541.
15        This motion is and will be based upon the Court’s inherent authority to reconsider
16 non-final rulings and the authority for reconsideration conferred by Rule 54(b) of the
17 Federal Rules of Civil Procedure, as well as the provision in Rule 56(a) that “[t]he court
18 shall grant summary judgment if the movant shows that there is no genuine dispute as to
19 any material fact and the movant is entitled to judgment as a matter of law.” This motion
20 is and will be based on the grounds that the contractual release contained in the Settlement
21 Agreement (ECF No. 260-10) extinguishes Skyline Market’s claims against TSLLP as a
22 matter of law, pursuant to Cal. Civ. Code § 1541, and Skyline Market raises no genuine
23 dispute of fact in support of its argument to rescind the Settlement Agreement for fraud.
24 Alternatively, the motion is and will be based on Rule 42(b), in seeking a separate trial of
25 any remaining issues concerning the release.
26        Undersigned counsel respectfully certifies, pursuant to Local Civil Rule 7.1(i)(1),
27 that TSLLP previously moved for summary judgment on July 22, 2020 before this Court
28 (see ECF No. 260), which partly granted and partly denied the motion in the MSJ Order
                                             1
     TAULER SMITH’S MOTION FOR PARTIAL RECONSIDERATION OR ALTERNATIVELY, FOR
                            A SEPARATE TRIAL OF ISSUES
  Case 3:18-cv-00840-GPC-BGS Document 306 Filed 10/05/20 PageID.7712 Page 3 of 4



 1 (ECF No. 293). No new and different facts and circumstances are claimed to exist which
 2 did not exist, or were not shown upon the prior motion for summary judgment. No prior
 3 application for a separate trial concerning the release has been made or decided.
 4        This motion is based on this Notice of Motion, the accompanying Memorandum of
 5 Points and Authorities, the pleadings and papers on file in this action, and on such oral
 6 argument and other matters as the Court may properly consider at the time of the hearing
 7 of this motion.
 8
 9 DATED: October 5, 2020                 Respectfully submitted,

10                                        KJC LAW GROUP, A.P.C.
11                                  By:   /s/ Kevin J. Cole
12                                        Attorneys for Counter-Defendant
                                          Tauler Smith LLP
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     TAULER SMITH’S MOTION FOR PARTIAL RECONSIDERATION OR ALTERNATIVELY, FOR
                            A SEPARATE TRIAL OF ISSUES
 Case 3:18-cv-00840-GPC-BGS Document 306 Filed 10/05/20 PageID.7713 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that I electronically filed, or caused to be filed, the foregoing with
 3 the Clerk of the Court for the United States District Court for the Southern District of
 4 California by using the CM/ECF system on October 5, 2020. I further certify that all
 5 participants in the case are registered CM/ECF users and that service will be accomplished
 6 by the CM/ECF system.
 7        I certify under penalty of perjury that the foregoing is true and correct. Executed on
 8 October 5, 2020.
 9                                         KJC LAW GROUP, A.P.C.

10                                  By:    /s/ Kevin J. Cole
                                           Attorneys for Counter-Defendant
11                                         Tauler Smith LLP
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
     TAULER SMITH’S MOTION FOR PARTIAL RECONSIDERATION OR ALTERNATIVELY, FOR
                            A SEPARATE TRIAL OF ISSUES
